Slip Op. 13- 109

               UNITED STATES COURT OF INTERNATIONAL TRADE

 UNITED STATES,

                       Plaintiff,

                v.

 CANEX INTERNATIONAL LUMBER
 SALES LTD., a Canadian Corporation, and
 XL SPECIALTY INSURANCE COMPANY, a
 Delaware Corporation,

                   Defendants.
 ________________________________________           Before: Jane A. Restani, Judge

 XL SPECIALTY INSURANCE COMPANY,                    Court No. 06-00141

                       Cross-Claimant,

                  v.

 CANEX INTERNATIONAL LUMBER
 SALES, LTD.,

                       Cross-Defendant.



                                          OPINION

[Cross-Claimant’s motion for summary judgment on its cross-claim for indemnification and
reimbursement granted.]

                                                              Dated: August 20, 2013

               Aimee Lee, Attorney, International Trade Field Office, U.S. Department of
Justice, of New York, NY, for Plaintiff. With her on the brief were Tony West, Assistant
Attorney General, and Barbara S. Williams, Attorney in Charge. Of counsel on the brief was
Christopher Shaw, Office of Assistant Chief Counsel, U.S. Customs and Border Protection.

             Joel R. Junker, Joel R. Junker & Associates, of Seattle, WA, for Defendant and
Cross-Defendant Canex International Lumber Sales Ltd.
Court No. 06-00141                                                                          Page 2



             Thomas R. Ferguson and Arthur K. Purcell, Sandler, Travis & Rosenberg, PA, of
New York, NY, and San Francisco, CA, for Defendant and Cross-Claimant XL Specialty
Insurance Company.

               Restani, Judge: Remaining to be decided in this action is Cross-Claimant XL

Specialty Insurance Company’s (“XL”) claim against Cross-Defendant Canex International

Lumber Sales, Ltd. (“Canex”). XL is a surety on a customs bond covering Canex’s tariff

obligations, which the court previously found owing. See Canex Int’l Lumber Sales Ltd. v.

United States, Slip Op. 10-74, 2010 Ct. Intl. Trade LEXIS 74 (June 29, 2010), aff’d, 432 F.

App’x 977 (Fed. Cir. 2011); see also United States v. Canex Int’l Lumber Sales Ltd., Slip Op.

11-98, 2011 Ct. Intl. Trade LEXIS 98, at *13–14 (Aug. 5, 2011) (granting summary judgment

for the government for the face amount of the bond plus prejudgment interest). XL seeks

summary judgment. See XL’s Br. in Supp. of Mot. for Summ. J. on Its Cross-Cl. for

Indemnification & Reimbursement (“XL’s Br.”). It is clear that the court has jurisdiction over

the cross-claim pursuant to 28 U.S.C. § 1583 (2006).

               Pursuant to its bond obligation, XL paid U.S. Customs and Border Protection

(“Customs”) $650,835.46. XL’s Br. at 3. This amount is clearly owed by Canex to XL. XL

also seeks further prejudgment interest and attorney’s fees. Id. at 6. XL has made no effort to

support the additional claims in substance or amount. Thus, even though Canex does not oppose

XL’s claims on the merits, see Resp. of Canex Int’l Lumber Sales, Ltd. to Cross Claimant XL

Specialty Ins. Co.’s Mot. for Summ. J. (“Canex Resp.”) at 1, the additional claims are denied,

without prejudice. If it is in XL’s interest to pursue these matters given the asserted “minimal

commercial activity” of Canex, see Canex Resp. at 1, it may file appropriate papers supporting
Court No. 06-00141                                                                           Page 3


such claims including the legal basis therefore within 30 days hereof. Judgment will enter

forthwith on the principal amount due.




                                                       /s/ Jane A. Restani
                                                           Jane A. Restani
                                                             Judge
Dated: August 20, 2013
       New York, New York